Banke, Judge.
The appellant secured a judgment against the appellee for the amount due on a "revolving account” as defined by Code Ann. § 96-902(8). A time price differential of one-and-one-half percent had been charged on the monthly balance in the account pursuant to an "Open Account Payment Agreement” made in accordance with Code Ann. § 96-904 (b). When the jury returned its verdict in favor of the appellant, it specified that interest could continue to be payable on the amount of the verdict at the rate of one-and-one-half percent per month. The trial court, however, rejected a proposed judgment submitted by the appellant to that effect and instead ordered that interest on the judgment would be payable at the rate of 7 percent per annum. See Code § 57-101.
The appellant contends that it was entitled to the higher interest rate under the authority of Daniel v. Gibson, 72 Ga. 367 (1) (1884), which provides: "Where a contract specifies a rate of interest, which is not beyond the percent which the parties may legally contract for, if a *799judgment is rendered on such contract, it bears interest at the contract rate, and not at the rate which all contracts carry if no rate be stipulated therein.” (Emphasis supplied.) We do not agree that this principle controls the situation at bar. Even assuming arguendo that the term "time price differential” as used in the payment . agreement is synonymous with the term "interest,” the fact remains that this is a suit on an account rather than a suit on a contract. Furthermore, the interest rate sought by the appellant, which is the equivalent of 18 percent per annum, is usurious. See Code Ann. § 57-101, supra. Although the general usury statutes are inapplicable to revolving accounts (see Code Ann. § 96-904 (b)), they do apply to the interest rates chargeable on judgments. See Code § 57-108.
Submitted February 2, 1978
Decided April 28, 1978.
Pilcher & Murray, Wallace H. Pilcher, William Anthony Murray, for appellant.
Harris, McCracken, Pickett & Jackson, J. Roy McCracken, for appellee.
For these reasons, the trial court was correct in awarding interest at the legal rate.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.